Citation Nr: 0617650	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for neurological impairment of the left lower extremity.

2.  Entitlement to an effective date earlier than March 1, 
1995, for the assignment of a separate disability rating for 
neurological impairment of the left lower extremity.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to May 1990.  
He also had approximately 3 months of prior active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

There is no impairment of the external popliteal nerve or 
other neurological impairment of the left lower extremity 
that is separate and distinct from the service-connected 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for neurological impairment of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2005).

2.  Entitlement to an effective date prior to March 1, 1995, 
for the assignment of a separate disability rating for 
neurological impairment of the left lower extremity is not 
established.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an effective date earlier than March 
1, 1995, for the assignment of a separate disability rating, 
as well as an increased disability rating, for neurological 
impairment of the left lower extremity.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005 provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any evidence in his possession, 
by letter mailed in April 2004, after its initial 
adjudication of the claim.  

Although the veteran has not been provided notice of the 
evidence necessary to establish an effective date for the 
claimed increased rating, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's lower 
extremity neurological impairment.  Consequently, no 
effective date will be assigned for the claimed increase, so 
the failure to provide notice with respect to that element of 
the claim is no more than harmless error.

Similarly, with respect to the claim of entitlement to an 
earlier effective date for the 10 percent rating currently 
assigned for the veteran's neurological impairment of the 
left lower extremity, the Board believes that the veteran has 
not been prejudiced by the lack of explicit notice in the 
April 2004 letter as to the evidence necessary to establish 
an earlier effective date.  The veteran was in fact provided 
with the pertinent regulation governing effective dates by 
means of the April 2004 SOC.  

Moreover, that issue is being decided due to a basic lack of 
entitlement to a separate rating, and not based on any 
dispute as to when entitlement arose or when the claim was 
received.  Thus, the evidence necessary to substantiate the 
increased rating claim is the same evidence necessary to 
substantiate the earlier effective date claim.  The RO has in 
fact conducted extensive development to obtain evidence 
pertinent to the increased rating claim, and the veteran has 
not identified any evidence that could reasonably be expected 
to impact the outcome of the claim that has not already been 
obtained.  The veteran, through his attorney, has based his 
argument on the evidence of record, and has not pointed to 
any outstanding evidence that would demonstrate entitlement 
to an earlier effective date.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The issues 
underlying the veteran's current appeal have been the subject 
of numerous remands by the Court and by the Board to ensure 
that all pertinent available evidence has been obtained.  The 
RO specifically asked the veteran in the April 2004 letter 
whether he had additional evidence from his private 
physician, and that evidence was provided prior the issuance 
of the April 2004 SOC.  The veteran's attorney confirmed in 
an April 2004 letter that there were no more recent medical 
records.

The Board further notes that no pertinent evidence has been 
received since the originating agency most recently 
adjudicated the claims.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

Complete paralysis of the external popliteal nerve warrants a 
40 percent evaluation; with complete paralysis of this nerve, 
there is foot drop with slight droop of the first phalanges 
of all toes; the foot cannot be dorsiflexed; extension of the 
proximal phalanges of the toes is lost; abduction of the foot 
is lost; adduction is weakened; and anesthesia covers the 
entire dorsum of the foot and toes.  Incomplete paralysis of 
this nerve warrants a 30 percent evaluation if it is severe, 
a 20 percent evaluation if it is moderate, or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8521 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking a rating higher than 10 percent for 
neurological impairment of the left leg under 38 C.F.R. § 
4.124a, Diagnostic Code 8521.  He is separately evaluated at 
the 60 percent level for intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  For reasons that 
will now be discussed, the Board finds that an increased 
rating under Diagnostic Code 8521 is not in order.

In April 2001, the Board remanded the issue of entitlement to 
a separate disability evaluation for left leg neurological 
disability, pursuant to the Court's June 2000 Order.  
Subsequently, in a September 2003 rating decision, the RO 
determined that a separate 10 percent rating was warranted 
under Diagnostic Code 8521, in addition to the 60 percent 
rating assigned for intervertebral disc syndrome.  In 
essence, the Board does not agree with the RO's determination 
in this case that a separate disability rating is appropriate 
under Diagnostic Code 8521.  The Board finds that such a 
rating violates the general prohibition against pyramiding.  
38 C.F.R. § 4.14.

The veteran's representative argues and the medical evidence 
shows that the neurological impairment in the veteran's left 
lower extremity is due to nerve root impingement caused by 
the service-connected degenerative disc disease of the 
lumbosacral spine.  While the regulations contain no express 
rule against applying separate ratings under Diagnostic Codes 
5293 [intervertebral disc syndrome] and 8521 [paralysis of 
the external popliteal nerve], the prohibition against 
pyramiding provides that such separate ratings must be based 
on separate and distinct manifestations of disability.  

There is no question that Diagnostic Code 5293 is intended to 
address impairment of the sciatic nerve, including "symptoms 
compatible with sciatic neuropathy."  It specifically 
includes symptoms of the lower extremity, such as "absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc."  Moreover, the fact that Diagnostic 
Code 5293 includes a 60 percent rating, while Diagnostic Code 
5292 governing limitation of motion of the lumbar spine only 
provides up to a 40 percent rating shows that Diagnostic Code 
5293 clearly contemplates more than simply orthopedic or 
muscular impairment, but is intended to address the combined 
effect of orthopedic and neurological symptoms produced by 
intervertebral disc syndrome.  Therefore, the assignment of 
separate compensable evaluations under Diagnostic Codes 5293 
and 8520 is clearly prohibited.  

Diagnostic Code 8521 deals with incomplete paralysis of the 
popliteal nerve.  In this case, there is no objective 
evidence specifically implicating any nerve other than the 
sciatic nerve.  Indeed, the medical evidence of record 
uniformly points to a single source for the sciatic nerve 
impairment: lumbar disc nerve impingement.  In any event, 
even assuming that the veteran has impairment of the 
popliteal nerve rather than the sciatic nerve, such 
symptomatology would not be separate and distinct from the 
impairment contemplated under Diagnostic Code 5293.  As 
discussed above, impairment of the sciatic nerve is 
contemplated by Diagnostic Code 5293.  The manifestations of 
complete paralysis of the sciatic nerve and complete 
paralysis of the popliteal nerve are set forth above.  Since 
a rating for complete paralysis of the sciatic nerve 
contemplates no active movement of the muscles below the knee 
and some impairment of function of the knee, it is evident 
that the impairment contemplated by Diagnostic Code 8521 is 
less than that contemplated by Diagnostic Code 8520 and is 
not separate and distinct from that contemplated by 
Diagnostic Code 8520.  Therefore, separate ratings under 
these diagnostic codes would be precluded by § 4.14.  It 
therefore also follows that the manifestations contemplated 
by Diagnostic Code 8521 are not separate and distinct from 
those contemplated by Diagnostic Code 5293.  Accordingly, the 
Board concludes that the originating agency erred when it 
assigned separate compensable ratings under Diagnostic Codes 
5293 and 8521.  

This is not to say that separate ratings cannot be assigned 
under the diagnostic codes applicable to neurological 
impairment of the lower extremities and those applicable to 
disability of the spine.  In fact, this is specifically 
provided for under the current version of the rating schedule 
and certainly was permissible under the former criteria so 
long as the symptomatology does not overlap.  For instance, a 
rating under former Diagnostic Code 5292 for limitation of 
motion of the lumbar spine does not include neurological 
symptoms, and a separate rating under a neurological code 
would therefore be appropriate.  In this case, the veteran's 
lumbar spine evaluation is not on appeal.  The Board may not 
assign a diagnostic code other than 5293 for the veteran's 
low back symptoms.  The Board notes, however, that if former 
Diagnostic Code 5292 were applied in this case, and the 
veteran's neurological symptoms were rated entirely under 
Diagnostic Code 8521, the resulting rating would be less than 
that currently assigned.  The same result would be obtained 
under the current version of the rating schedule.

In support of this finding, the Board notes that with the 
exception of a June 1993 physical therapy report, which notes 
the presence of major loss of lumbar flexion and extension, 
the evidence consistently shows no more than moderate 
limitation of motion.  Indeed, in a July 1993 report by the 
same physical therapist, the veteran was found to have full 
and painless range of motion.  In July 1994, the veteran was 
found to have no loss of flexion or extension, but reported 
radicular symptoms with motion.  In January 1995, the veteran 
was found to have minimal loss of flexion and moderate loss 
of extension.  In a March 1990 VA examination, the veteran 
had flexion to 75 degrees and extension to 5 degrees.  In a 
February 1996 VA examination, the veteran had flexion to 45 
degrees and extension to 20 degrees.  Lateral flexion was to 
30 degrees and lateral rotation was to 50 degrees 
bilaterally.  In a March 1998 VA examination, the veteran had 
forward flexion to 70 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees and lateral rotation to 70 
degrees.  In a May 2002 VA examination, he had forward 
flexion to 70 degrees with pain reported from 60 to 70 
degrees, and extension to 30 degree.  

Thus, considering the veteran's generally moderate limitation 
of lumbar spine motion (60 degrees of flexion before onset of 
pain), only a 20 percent rating would be warranted for 
limitation of motion, even considering additional impairment 
due to pain on motion, as reported by the May 2002 examiner.  
The maximum rating authorized under Diagnostic Code 8521 is 
40 percent.  The combined rating for disabilities rated 40 
percent disabling and 20 percent disabling is 50 percent.  
See 38 C.F.R. § 4.25.  Thus, it would not be to the veteran's 
advantage to rate the functional impairment of the veteran's 
back under one diagnostic code and to separately rate the 
neurological impairment of the left lower extremity under 
Diagnostic Code 8521.

The Board is careful to note that the rating assigned for the 
veteran's degenerative disc disease is not currently on 
appeal, and is not a subject of this decision.  The adequacy 
of the rating assigned under Diagnostic Code 5293 or the 
potential for extra-schedular consideration will therefore 
not be discussed.  The Board's focus in its discussion of 
Diagnostic Code 5293 is to determine whether such a rating 
overlaps with a rating under Diagnostic Code 8521.  In the 
Board's view, it is quite clear that the 60 percent rating 
assigned under Diagnostic Code 5293 is intended to compensate 
not only for orthopedic impairment of the low back, but is 
also intended to cover the neurological impairment in the 
left lower extremity.  

As stated above, the Board does not agree with the RO's 
recent decision to assign a separate rating under Diagnostic 
Code 8521.  This not only runs counter to the RO's previous 
reasoning, but to the objective evidence of record.  While 
the issue of a reduction in the rating assigned under that 
code is not before the Board, this does not mean that the 
Board must now compound previous errors by assuming that a 
separate rating is justified, and that only the percentage to 
be assigned is at issue here.  The Board finds that a 
separate rating is not warranted in this case.  The 
assignment of a rating higher than 10 percent is therefore 
not in order.

Earlier Effective Date

Increased awards of disability compensation benefits will be 
made effective on the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the increased award will be effective the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 C.F.R. § 3.400(o).

The date of receipt of claim is not at issue here.  The Board 
agrees with the veteran's argument that the appropriate date 
of receipt of claim is in May 1990.  The issue then turns on 
the date entitlement to a separate compensable rating under 
Diagnostic Code 8521 arose.  As explained above, the Board 
has determined that the veteran has never established 
entitlement to separate compensable ratings under Diagnostic 
Codes 5293 and 8521 because such separate ratings are 
precluded by § 4.14.   Accordingly, the Board also concludes 
that the veteran is not entitled to an earlier effective date 
for the separate rating under Diagnostic Code 8521.


							(CONTINUED ON NEXT PAGE)



ORDER

A disability rating higher then 10 percent for neurological 
impairment of the left lower extremity is denied.

An effective date prior to March 1, 1995, for the assignment 
of a separate rating for neurological impairment of the left 
lower extremity is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


